EXHIBIT 10.39
AMENDED AND RESTATED LOAN AGREEMENT
Dated as of December 31, 2009
by and among
ORWELL NATURAL GAS COMPANY
as the Borrower
THE GUARANTORS PARTY HERETO
and
THE HUNTINGTON NATIONAL BANK
as the Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page
EXHIBITS
    iv  
SCHEDULES
    v  
ARTICLE I DEFINITIONS.
    2  
1.1 Defined Terms
    2  
1.2 GAAP Definitions
    10  
1.3 Construction
    11  
 
       
ARTICLE II THE LOANS.
    12  
2.1 The Line of Credit
    12  
2.2 Term Loan
    12  
2.3 Interest Rates, Interest Payment and Certain Provisions Relating to Interest
and Fees
    13  
2.4 Yield-Protection, Capital Adequacy
    13  
2.5 Closing Fee
    15  
2.6 Calculation of Interest and Fees
    15  
2.7 Time, Place and Manner of Payments
    15  
2.8 Payment from Accounts Maintained by Borrower
    15  
2.9 Loan Account
    16  
 
       
ARTICLE III SET-OFF; SECURITY INTERESTS; ADDITIONAL GUARANTOR.
    16  
3.1 Set-Off
    16  
3.2 UCC Personal Property
    16  
3.3 Security Agreement
    16  
3.4 Additional Guarantor; Pledge Agreement
    17  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES.
    17  
4.1 Existence and Power
    17  
4.2 Authority
    17  
4.3 Validity of Documents
    17  
4.4 Financial Statements
    18  
4.5 Litigation
    18  
4.6 No Restrictions
    18  
4.7 Deferred Compensation Plans
    18  
4.8 Tax Returns and Payments
    18  
4.9 Margin Stock
    19  
4.10 Labor Matters
    19  
4.11 Title to Properties
    19  
4.12 Compliance with Law
    19  
4.13 Intellectual Property
    19  

-i-



--------------------------------------------------------------------------------



 



         
4.14 Insurance
    20  
4.15 No Defaults
    20  
4.16 Security Interest in Personal Property
    20  
4.17 Investment Company Act
    20  
4.18 Disclosure
    21  
4.19 Consents and Approvals
    21  
 
       
ARTICLE V AFFIRMATIVE COVENANTS.
    21  
5.1 Furnishing Information
    21  
5.2 Insurance
    23  
5.3 Payment of Taxes
    24  
5.4 Records
    24  
5.5 Inspection of Records and Properties and Audit Review
    24  
5.6 Good Repair
    25  
5.7 Maintenance of Contractual Obligations
    25  
5.8 Maintenance of Patents, Trademarks, Permits, Etc
    25  
5.9 Lender Accounts
    25  
5.10 Preservation of Existence and Regulatory Compliance
    25  
5.11 Compliance with Laws
    25  
5.12 Further Assurances; Power of Attorney
    26  
 
       
ARTICLE VI NEGATIVE COVENANTS
    26  
6.1 Indebtedness
    26  
6.2 Guaranties
    26  
6.3 Creation of Encumbrances; Contractual Restrictions
    27  
6.4 Fixed Charge Coverage Ratio
    28  
6.5 Restrictions on Dividends and Distributions
    28  
6.6 Disposition of Assets
    28  
6.7 Change of Business
    28  
6.8 ERISA
    29  
6.9 Mergers; Acquisitions; Consolidations
    29  
6.10 Loans and Advances
    29  
6.11 Investments
    29  
6.12 Transactions with Affiliates
    30  
6.13 Amendment of Certain Documents
    30  
 
       
ARTICLE VII CONDITIONS PRECEDENT
    30  
7.1 Conditions Precedent to the Lender Entering into this Agreement
    30  
 
       
ARTICLE VIII DEFAULTS AND REMEDIES
    31  
8.1 Events of Default
    31  
8.2 Remedies Upon Default
    33  
 
       

-ii-



--------------------------------------------------------------------------------



 



         
ARTICLE IX WAIVER BY LENDER.
    33  
9.1 Waiver of Events of Default
    34    
ARTICLE X GENERAL PROVISIONS
    34  
10.1 Amendments and Waivers
    34  
10.2 Expenses
    34  
10.3 Notices
    35  
10.4 Successors, Assigns and Participations
    36  
10.5 Severability
    37  
10.6 Survival
    37  
10.7 Governing Law
    37  
10.8 Non-Business Days
    37  
10.9 Integration
    37  
10.10 Headings
    37  
10.11 Forum
    37  
10.12 Waiver of Jury Trial
    38  
10.13 Counterparts
    38  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

      Exhibit Reference    
 
A  
Security Agreement
   
 
B  
Guaranty Agreement
   
 
C  
Pledge Agreement
   
 
D  
Form of Compliance Certificate

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES

      Schedule Reference    
 
4.5  
Litigation
   
 
4.7  
Pension Plans and Benefit Agreements
   
 
4.8  
Taxes
   
 
4.10  
Labor Agreements
   
 
4.11  
Real Property Interests
   
 
4.12  
Compliance with Law
   
 
4.13  
Intellectual Property
   
 
4.14  
Insurance
   
 
6.1  
Related Party Indebtedness

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AGREEMENT
     THIS AMENDED AND RESTATED LOAN AGREEMENT (together with all amendments,
supplements, extensions, renewals, restatements and substitutions thereto and
thereof, the “Agreement”) dated as of December 31, 2009, effective as of
November 30, 2009, by and among ORWELL NATURAL GAS COMPANY, an Ohio corporation,
as the borrower (the “Borrower”), RICHARD M. OSBORNE, an individual and resident
of the State of Ohio (“Osborne”), ONG Marketing, Inc., an Ohio corporation
(“ONG”), LIGHTNING PIPELINE COMPANY, an Ohio corporation (“Lightning”),
LIGHTNING PIPELINE COMPANY II, INC., an Ohio corporation (“Lightning II”) (and
together with Osborne, ONG, Lightning and any additional parties hereafter
joining this Agreement as a guarantor, being referred to collectively as the
“Guarantors” and each individually as a “Guarantor”) and THE HUNTINGTON NATIONAL
BANK, as the lender (the “Lender”).
WITNESSETH:
     WHEREAS, the Borrower and the Lender are party to that certain Business
Loan Agreement dated December 9, 2008 (the “Existing Loan Agreement”).
     WHEREAS, pursuant to the Existing Loan Agreement, the Borrower and Osborne
executed and delivered in favor of the Lender (i) that certain Promissory Note
dated December 9, 2008 in the state principal amount of $4,603,320.98 (the “Term
Note”), and (ii) that certain Promissory Note dated December 9, 2008 in the
state principal amount of $1,500,000.00 (the “Line of Credit Note”).
     WHEREAS, certain Events of Default have occurred and are continuing under
the Existing Loan Agreement, and the Lender has sent notice of such defaults to
the Borrower and terminated the ability of the Borrower and Osborne to borrow,
repay and reborrow loans under the terms of the Line of Credit Note.
     WHEREAS, the principal outstanding under the Term Note and the Line of
Credit Note was due and payable on November 30, 2009, which was maturity date of
each such promissory note, and the principal balance and accrued interest under
such notes is now due and payable.
     WHEREAS, the Borrower and Osborne have requested that the Lender (i) waive
the Events of Default set forth in the Lender’s default letter dated
September 4, 2009 and certain other Events of Default, (ii) extend the maturity
date for payment of principal under the Term Note and the Line of Credit Note,
(iii) make Osborne a guarantor of the obligations under the Term Note and Line
of Credit Note rather than a co-borrower, and (iv) consent to the acquisition of
the Borrower by Energy, Inc. by means of a merger of a wholly-owned subsidiary
of Energy West, Incorporated (a wholly-owned subsidiary of Energy, Inc.) into
Lightning, the sole shareholder of the Borrower.

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Lender is willing to make such credit accommodations but only
upon the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of mutual promises contained herein and
other valuable consideration and with the intent to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I DEFINITIONS.
     1.1 Defined Terms.
          As used herein the following terms shall have the meaning specified
unless the context otherwise requires:
     “Accessions” means all accessions, as that term is defined in the UCC.
     “Account” means all accounts, as that term is defined in the UCC, due the
Borrower, whether now owned or hereafter created or acquired.
     “Account Debtor” means a Person who owes money to the Borrower as evidenced
by an Account.
     “Affiliate” means as to any Person, any other Person directly or indirectly
through one or more intermediaries Controlling, Controlled by, or under direct
or indirect common Control with such Person. A Person shall be deemed to Control
another Person if the Controlling Person owns ten percent (10%) or more of any
class of voting securities, partnership interests or other equity interests of
the Controlled Person or possesses, indirectly or directly, the power to direct
or cause the direction of the management or policies of the Controlled Person,
whether through the ownership of voting securities, by contract or otherwise.
     “Agreement” shall have the meaning set forth in the first paragraph hereof.
     “Authorized Officer” means (a) the Chairman/Chief Executive Officer, or
(b) the President/Chief Operating Officer of each of the Loan Parties, each of
which individuals is authorized to act on behalf of such Loan Party Borrower.
The Lender shall be entitled to rely on the incumbency certificate delivered
pursuant to Section 7.1 for the initial designation of each Authorized Officer.
Additions or deletions to the list of Authorized Officers may be made by the
Borrower at any time by delivering to the Lender a revised fully executed
incumbency certificate in form and substance satisfactory to the Lender.
     “Benefit Arrangement” means an “employee benefit plan”, within the meaning
of Section 3(3) of ERISA, which is not a Plan or Multiemployer Plan and which is
maintained or otherwise contributed to by the Borrower or any ERISA Affiliate
for the benefit of employees of the Borrower or any ERISA Affiliate.
     “Borrower” shall have the meaning set forth in the initial paragraph of
this Agreement.

-2-



--------------------------------------------------------------------------------



 



     “Business Day” means a day other than a Saturday or Sunday on which the
Lender’s principal office is open for the conduct of normal banking business.
     “Capital Adequacy Event” shall have the meaning set forth in Section 2.4(b)
hereof.
     “Capital Compensation Amount” shall have the meaning set forth in
Section 2.4(b) hereof.
     “Capital Expenditure” shall mean any expenditure which would be classified
as a capital expenditure in accordance with GAAP.
     “Capitalized Lease” means any lease of property by any Person which, in
accordance with GAAP, would be treated as a capital item on the balance sheet of
such Person.
     “Change of Control” means (a) the occurrence of any event (whether in one
or more transactions) which results in the transfer of control of the Borrower
such that either Osborne, or following the merger described in Section 6.9,
Energy, Inc., fails to own, directly or indirectly and with full right to direct
voting of such shares, all the ownership interests of each other Corporate Loan
Party, or (b) any merger, consolidation or sale of substantially all of the
property or assets or any Loan Party, other than as permitted under Section 6.9.
For purposes of this definition, “control of a Loan Party” means the power,
direct or indirect, to vote 51% or more of the ownership interests having
ordinary voting power for the election of directors (or the individuals
performing similar functions) of any Loan Party.
     “Chattel Paper” means chattel paper, as that term is defined in the UCC,
held by the Borrower, whether now owned or existing or hereafter created or
acquired.
     “Closing Date” means December ___, 2009, or such other date as is mutually
agreeable to the parties hereto.
     “Closing Fee” means the Closing Fee described in Section 2.5 hereof.
     “Collateral” means collectively the real and personal property in which the
Borrower or any other Loan Party has granted to or will in the future grant to
or for the benefit of the Lender a security interest or other lien to secure the
payment of the Obligations and the Borrower’s and the other Loan Parties’ prompt
and complete performance under the Loan Documents, all as further described in
Article III hereof.
     “Commercial Tort Claims” means all commercial tort claims, as that term is
defined in the UCC, of the Borrower, whether now owned or existing or hereafter
created or acquired.
     “Compliance Certificate” means the certificate(s) to be executed by an
Authorized Officer and delivered to the Lender pursuant to Section 5.1(c) hereof
which certificates shall be substantially in the form of Exhibit “D” hereto.
     “Control and its derivatives” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the

-3-



--------------------------------------------------------------------------------



 



ownership of voting securities, partnership interests or other equity interest,
by contract or otherwise, including the power to elect a majority of the
directors of a corporation or trustees of a trust, as the case may be.
     “Copyrights” means all copyrights, copyright registrations, copyright
applications for registrations, all rights corresponding thereto throughout the
world, the right to recover for all past, present and future infringements
thereof, and all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
     “Corporate Loan Party” means individually and “Corporate Loan Parties”
means collectively, the Borrower and the Guarantors, excluding Osborne.
     “Debt” means all liabilities, obligations and indebtedness, whether now or
hereafter owing, arising, due or payable, including but not limited to
(i) indebtedness in the nature of loans, letters of credit, capital leases,
obligations under derivative contracts (including interest rate swaps) and
guarantees of the obligation of third parties, and (ii) all liabilities of any
person secured by a lien on Borrower’s property.
     “Default” means any condition, event, omission or act which, with the
giving of notice or the passage of time or both, would constitute an Event of
Default.
     “Deposit Accounts” means all deposit accounts, as that term is defined in
the UCC, of the Borrower, whether now owned or existing or hereafter created or
acquired.
     “Documents” means all documents, as that term is defined in the UCC, held
by the Borrower, whether now owned or hereafter acquired or created.
     “Dollars” or “$” means the legal tender of the United States of America.
     “EBITDA” means for any period the sum of the Borrower’s Net Income, plus
(to the extent deducted in computing Net Income) the sum of interest expense,
any provision for federal, state and local income taxes, depreciation expense,
amortization expense and all non-cash charges, minus extraordinary non-operating
income and any gain from any non-recurring transactions, the foregoing
determined in accordance with GAAP.
     “Effective Date” means November 30, 2009, upon the occurrence of each of
the conditions precedent set forth in Section 7.1 hereof.
     “Encumbrance” means any encumbrance, mortgage, lien, charge, pledge,
security interest, priority payment, conditional sales agreement right, or other
title retention agreement right including but not limited to any right under a
Capitalized Lease and Encumbrances of the type listed in Section 6.3 hereof, in,
upon or against any asset of the Borrower.
     “Energy, Inc.” means Energy, Inc., a Montana corporation.
     Environmental Law shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules,

-4-



--------------------------------------------------------------------------------



 



ordinances and codes and any consent decrees, settlement agreements, judgments,
orders, directives, policies or programs issued by or entered into with a
Governmental Authority pertaining or relating to: (i) pollution or pollution
control; (ii) protection of human health from exposure to regulated substances;
(iii) protection of the environment and/or natural resources; (iv) employee
safety in the workplace; (v) the presence, use, management, generation,
manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal or release or threat of release of regulated substances;
(vi) the presence of contamination; (vii) the protection of endangered or
threatened species; and (viii) the protection of environmentally sensitive
areas.
     “Equipment” means all equipment, as that term is defined in the UCC, of the
Borrower, whether now owned or hereafter created or acquired.
     “ERISA” means the Employee Retirement Income Security Act of 1974 as now in
effect and as hereafter from time to time amended, supplemented or otherwise
modified, or any successor statute, and the rules and regulations promulgated
thereunder.
     “ERISA Affiliate” means any member of a controlled group of corporations
under Section 414(b) of the Internal Revenue Code of which any Loan Party is a
member, and any trade or business (whether or not incorporated) under common
control with a Loan Party under Section 414(c) of the Internal Revenue Code, and
all other entities which, together with the Borrower, are or were treated as a
single employer under Sections 414(m) or 414(o) of the Internal Revenue Code.
     “Event of Default” means any one or more of the events described in
Section 8.1 of this Agreement.
     “Fees” means the Closing Fee and all other fees due the Lender hereunder.
     “Fiscal Quarter” means each successive three month fiscal period of the
Borrower beginning on each January 1, April 1, July 1, and October 1 and ending
respectively on the succeeding March 31, June 30, September 30 and December 31.
     “Fiscal Year” means each successive fiscal period of the Borrower beginning
January 1 and ending the succeeding December 31.
     “Fixed Charge Coverage Ratio” means the ratio of EBITDA to the sum of
(i) scheduled principal payments on Debt and capital leases, plus (ii) interest
expense, plus (iii) federal, state and local income tax expense, plus
(iv) dividends and distributions, each of the foregoing determined in accordance
with GAAP as of the last day of each fiscal quarter of the Borrower for the four
fiscal quarters then ending.
     “Fixtures” means all fixtures, as that term is defined in the UCC, of the
Borrower located on or attached to any land or leasehold interest of the
Borrower, whether now owned or hereafter acquired or created.

-5-



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles which shall include,
but not be limited to, the official interpretations thereof as defined by the
Financial Accounting Standards Board, its predecessors and its successors.
     “General Intangibles” means all general intangibles, as that term is
defined in the UCC, of the Borrower, whether now owned or hereafter acquired or
created.
     “Goods” means all goods, as that term is defined in the UCC, held by the
Borrower, whether now owned or hereafter acquired and wherever located.
     “Governmental Authority” means the government of the United States or the
government of any state or locality therein, any political subdivision or any
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body or entity, or other regulatory bureau, authority, body or entity
of the United States or any state or locality therein, including the Federal
Deposit Insurance Corporation, the Office of the Comptroller of the Currency and
the Board of Governors of the Federal Reserve System, and any central bank of
any other country or any comparable authority.
     “Governmental Rule” means any law, statute, rule, regulation, permit,
license, treaty, ordinance, order, writ, injunction, decree, judgment,
guideline, award, standard, directive or decision of any governmental authority,
whether in existence on the Closing Date or whether issued, enacted or adopted
after the Closing Date, and any change therein or in the interpretation or
application thereof following the Closing Date.
     “Guaranty” or “Guarantee”, or the plural thereof, whether capitalized or
not, means any obligation, direct or indirect, by which a Person undertakes to
guaranty, assume or remain liable for the payment or performance of another
Person’s obligations, including but not limited to (a) endorsements of
negotiable instruments, (b) discounts with recourse, (c) agreements to pay or
perform upon a second Person’s failure to pay or perform, (d) retention of
liability on any obligation assumed by a second Person, (e) agreements to
maintain the capital, working capital solvency or general financial condition of
a second Person and (f) agreements for the purchase or other acquisition of
products, materials, supplies or services, if in any case payment therefor is to
be made regardless of the non-delivery of such products, materials or supplies
or the non-furnishing of such services.
     “Guarantor” means each of the parties set forth in the initial paragraph of
this Agreement and their respective heirs, personal representatives, successors
and permitted assigns, and each other Person who joins this Agreement as a
Guarantor after the date hereof.
     “Guaranty Agreement” means the Amended and Restated Continuing Agreement of
Guaranty and Suretyship in substantially the form set forth as Exhibit “B”
hereto, executed and delivered by the Guarantors, and all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.
     “Hazardous Substance” means any (i) substance which is defined as such or
regulated in any manner by any Environmental Law and (ii) petroleum products,
including crude oil and any fraction thereof.

-6-



--------------------------------------------------------------------------------



 



     “Hazardous Waste” means any waste defined as such by any Environmental Law.
     “Indebtedness” as applied to any Person means all liabilities for borrowed
money or credit advanced of such Person, whether secured or unsecured, evidenced
by a bond, note, debenture, Capitalized Lease, deferred purchase price
arrangement, title retention device, reimbursement agreement, reimbursement
obligations under any standby letters of credit, any Guarantees for borrowed
money, book entry or otherwise, including but not limited to the Obligations;
provided, however, that Indebtedness shall not include such Person’s accounts
payable or other routine trade indebtedness not evidenced by a promissory note
or similar type instrument and which is incurred in the ordinary course of such
Person’s business if those accounts payable and routine trade indebtedness do
not constitute obligations to repay borrowed money.
     “Instruments” means all instruments, as that term is defined in the UCC,
held by the Borrower, whether now owned or hereafter acquired or created.
     “Intellectual Property” means all of the Borrower’s Copyrights, Patents,
trademarks, tradenames, service marks or applications for any of the foregoing,
whether now owned or hereafter acquired or created.
     “Interest Hedge Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate insurance or
any other agreement or arrangement designed to provide protection against
fluctuations in interest rates, together with all extensions, renewals,
restatements, amendments, substitutions and replacements to and of any of the
foregoing.
     “Inventory” means all inventory, as that term is defined in the UCC, of the
Borrower, whether now owned or existing or hereafter created or acquired.
     “Investment Property” means all investment property, as that term is
defined in the UCC, of the Borrower, whether now owned or existing or hereafter
created or acquired.
     “Letters of Credit” means that certain Letter of Credit No. OSB.005931
issued by the Lender for the account of the Borrower in the stated amount of
$3,500, and any other letters of credit at any time issued by the Lender for the
account of the Borrower.
     “Line of Credit Loans” means loans made by the Lender not in excess of
$1,500,000 which are evidenced by the Line of Credit Note.
     “Line of Credit Note” shall have the meaning set forth in the recitals to
this Agreement, together with all amendments, supplements, extensions, renewals,
restatements, amendments, substitutions and replacements thereto and thereof.
     “Line of Credit Termination Date” means November 28, 2010.
     “Loan Account” means the loan account maintained by the Lender as more
fully described in Section 2.9 hereof.

-7-



--------------------------------------------------------------------------------



 



     “Loan Documents” means any and all agreements among the Borrower, the
Lender or for the benefit of the Lender relating to the Obligations or the
Collateral, including, without limitation, this Agreement, the Notes, the
Security Documents, and the Guaranty Agreement.
     “Loans” means individually or collectively, the Line of Credit Loans and
the Term Loan.
     “Loan Party” means individually and “Loan Parties” means collectively, the
Borrower and the Guarantors.
     “Material Adverse Change” means any circumstance or event which (i) has a
material adverse effect upon the validity or enforceability of any Loan
Document, (ii) is material and adverse to the business, properties, assets,
financial condition or results of operations of the Borrower, (iii) impairs
materially the ability of the Loan Parties to duly and punctually pay or perform
the Obligations, or (iv) impairs materially the ability of the Lender to enforce
its legal remedies pursuant to the Loan Documents.
     “Material Adverse Effect” means an effect that results in or causes a
Material Adverse Change.
     “Money” means all money, as that term is defined in the UCC, of the
Borrower or any Loan Party, whether now owned or hereafter acquired.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the affected Person or any ERISA Affiliate
of such Person is making or accruing an obligation to make contributions or has
within any of the preceding five (5) plan years made or accrued an obligation to
make contributions.
     “Net Income” means, for the relevant accounting period of the Borrower, all
ordinary income and ordinary gains less all ordinary expenses and ordinary
losses from operations of the Loan Parties, determined and combined in
accordance with GAAP.
     “Notes” means, individually or collectively, the Line of Credit Note and
the Term Note, as the same may be amended, modified, extended or restated from
time to time with the written consent of the Lender.
     “Obligations” means collectively, (i) all unpaid principal and accrued and
unpaid interest with respect to the Loans, (ii) all accrued and unpaid Fees,
(iii) any other amounts due hereunder or under the Notes or any of the other
Loan Documents or Letter of Credit (and related applications therefor) including
all reimbursements, indemnities, costs, expenses, prepayment premiums, yield
protection obligations, break-funding costs and other obligations of Borrower to
the Lender or any indemnified party hereunder and thereunder, (iv) all
obligations under any Interest Hedge Agreement with the Lender or an Affiliate
of the Lender, and (v) all reasonable out-of-pocket costs and expenses incurred
by the Lender in connection with this Agreement, the other Loan Documents and
the Letters of Credit, including but not limited to the reasonable fees and
expenses of the Lender’s counsel which the Borrower is responsible to pay
pursuant to the terms of this Agreement and the other Loan Documents.

-8-



--------------------------------------------------------------------------------



 



     “Patents” means all patents and patent applications including, without
limitation, all rights corresponding thereto throughout the world, all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals,
restatements and extensions thereof, all improvements thereon, and all other
rights of any kind whatsoever accruing thereunder or pertaining thereto, and the
right to recover for all past, present and future infringements thereof.
     “Payment Intangibles” means all payment intangibles, as that term is
defined in the UCC, of the Borrower, whether now owned or existing or hereafter
created or acquired.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to ERISA or any entity succeeding to any or all of its functions under ERISA.
     “Permitted Encumbrances” has the meaning set forth in Section 6.3.
     “Person” means any individual, partnership, corporation, trust, joint
venture or unincorporated organization and any government or department or
agency thereof.
     “Plan” means any employee pension benefit plan, other than a Multiemployer
Plan which is covered by Title IV of ERISA and which either (i) is maintained
for the employees of the Borrower or any ERISA Affiliate or (ii) has at any time
within the preceding five years been maintained by the Borrower and/or any
entity which was an ERISA Affiliate at such time for their respective employees
of which the Borrower is a member, whether such plan is now in existence or is
hereafter created or assumed.
     “Pledge Agreement” means the Pledge Agreement of Osborne referred to in
Section 3.4 hereof in substantially the form set forth as Exhibit “C” hereto,
and all extensions, renewals, restatements, amendments, substitutions and
replacements thereto and thereof.
     “Prohibited Transaction” means a “prohibited transaction” as that term is
defined in Section 406 of ERISA and the regulations promulgated thereunder.
     “Real Property” means the real property and improvements thereto including
without limitation that real property described on Schedule 4.11 attached hereto
which the Loan Parties currently own or lease, and any other real property
hereafter acquired or leased by the Loan Parties.
     “Regulation D, T, U and/or X” means respectively, Regulation D,
Regulation T, Regulation U and/or Regulation X promulgated by the Board of
Governors of the Federal Reserve System, as such regulations are now in effect
and as they may hereafter be amended.
     “Related Party Indebtedness” means any Indebtedness of the Borrower,
excluding salary, benefits, perquisites and reimbursement of expenses, which is
owed by the Borrowers to officers and shareholders of the Borrower as set forth
on Schedule 6.1.
     “Reportable Event” means a “reportable event” as that term is defined in
Section 4043(b) of ERISA and the regulations promulgated thereunder.

-9-



--------------------------------------------------------------------------------



 



     “Securities” means all securities, as that term is defined in the UCC, of
the Borrower, whether now owned or existing or hereafter created or acquired.
     “Security Agreement” means the Amended and Restated Security Agreement
referred to in Section 3.4 hereof substantially in the form set forth as Exhibit
“A” hereto, and all extensions, renewals, restatements, amendments,
substitutions and replacements thereto and thereof.
     “Security Documents” means any or all of the Security Agreement, the Pledge
Agreement and all additional documents and instruments entered into from time to
time for the purpose of securing the Obligations and any and all ancillary
documents and instruments relating to any of the foregoing, such as financing
statements.
     “Solvent” means the condition which exists when any Person (i) owns assets
whose value (both at fair market value and present fair saleable value) is, on
the date of determination, greater than the amount of such Person’s liabilities
(including without limitation contingent and unliquidated liabilities), (ii) is
able to pay all of its obligations as they mature, and (iii) has capital
sufficient to carry on its present business and transactions and all business
and transactions in which it is about to engage.
     “Subsidiary” means either (i) any corporation more than 50% of the
outstanding voting securities of which are owned or controlled, directly or
indirectly, by a Loan Party, or (ii) any other entity or organization which is
so owned or controlled.
     “Supporting Obligations” means all supporting obligations, as that term is
defined in the UCC, of the Borrower, whether now owned or existing or hereafter
created or acquired.
     “Term Loan” means the term loan made by the Lender in the original
principal amount of $4,603,320.98 which is evidenced by the Term Note.
     “Term Note” shall have the meaning set forth in the recitals to this
Agreement, together with all amendments, supplements, extensions, renewals,
restatements, amendments, substitutions and replacements thereto and thereof.
     “Termination Proceedings” means termination proceedings under Section 4042
of ERISA or any successor section of ERISA.
     “TSCA” means the Toxic Substance Control Act of 1976, 15 U.S.C. §2601 et
seq. and the regulations adopted pursuant thereto, 40 CFR Part 710, all as the
same may be amended.
     “Unfunded Benefit Liability” means with respect to any Plan, the amounts
described in Section 4001(a)(18) of ERISA.
     “UCC” means the Uniform Commercial Code as adopted and in effect from time
to time in the State of Ohio, except when the provisions of the UCC as adopted
in another jurisdiction are applicable due to the location of any collateral in
such other jurisdiction.

-10-



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” means “withdrawal liability” as defined by the
provisions of Part 1 of Subtitle E to Title IV of ERISA.
     1.2 GAAP Definitions.
               Accounting terms used herein but not defined herein shall have
the meanings ascribed to them under GAAP in effect at the time of the execution
of this Agreement.
     1.3 Construction.
               Unless the context of this Agreement otherwise clearly requires,
the following rules of construction shall apply to this Agreement and each of
the other Loan Documents:
          (i) Number; Inclusion. References to the plural include the singular,
the singular the plural and the part the whole, “or” has the inclusive meaning
represented by the phrase “and/or,” and “including” has the meaning represented
by the phrase “including without limitation.”
          (ii) Determination. References to “determination” of or by the Lender
shall be deemed to include good faith reasonable estimates by the Lender (in the
case of quantitative determinations) and good faith reasonable beliefs by the
Lender (in the case of qualitative determinations), and such determination shall
be conclusive absent manifest error.
          (iii) Discretion and Consent. Whenever the Lender is granted the right
herein to act in its sole discretion or to grant or withhold consent such right
shall be exercised in good faith.
          (iv) Documents Taken as a Whole. The words “hereof,” “herein,”
“hereunder”, “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole and not
to any particular provision of this Agreement or such other Loan Document.
          (v) Headings. The article, section and other headings contained in
this Agreement or such other Loan Documents and the Table of Contents (if any)
preceding this Agreement or such other Loan Document are for reference purposes
only and shall not control or affect the construction of this Agreement or such
other Loan Document or the interpretation thereof in any respect.
          (vi) Implied References. Article, section, subsection, item, clause,
schedule and exhibit references are to this Agreement or to such other Loan
Document, as the case may be, unless otherwise specified.
          (vii) Persons. Reference to any Person includes such Person’s
successors and assigns, but, if applicable, only if such successors and assigns
are permitted by this Agreement or such other Loan Document, as the case may be,
and reference to a Person in a particular capacity excludes such Person in any
other capacity.

-11-



--------------------------------------------------------------------------------



 



     (viii) Government Rule and Agreements. Reference to any Government Rule,
agreement or contract includes such Governmental Rule, agreement or contract as
the same may be amended, supplemented, modified, extended, waived, consolidated,
replaced or renewed from time to time, but only to the extent permitted by, and
effected in accordance with, the terms thereof and of this Agreement and the
other Loan Documents.
     (ix) From, To and Through. Relative to the determination of any period of
time, “from” means “from and including”, “to” means “to but excluding”, and
“through” means “through and including”.
     (x) Shall; Will. References to “shall” and “will” are intended to have the
same meaning.
     (xi) UCC Terms. All terms used in the Uniform Commercial Code and not
specifically defined in this Agreement or in any other Loan Document shall
herein have the meanings assigned to such terms in the Uniform Commercial Code
as from time to time in effect in the State of Ohio.
     (xii) Writing; Written. References to “writing” include printing, typing,
lithography and other means of reproducing words in a tangible visible form.
References to “written” include “printed”, “typed”, “lithographed” and other
adjectives relating to words reproduced in a tangible visible form consistent
with the preceding sentence and also include electronic images and images stored
on computer disks, magnetic tape and like media.
ARTICLE II THE LOANS.
     2.1 The Line of Credit.
2.1a Line of Credit Loans. The Lender agrees, subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, that the Borrower shall have the right to continue to have outstanding
the Line of Credit Loans from the date hereof until the Line of Credit
Termination Date; provided however, if Borrower elects to prepay some or all the
Line of Credit Loans, such amounts may not thereafter be re-borrowed. The
Borrower shall execute a Note Modification Agreement in form and content
acceptable to the Lender evidencing the extension of the maturity date of the
Line of Credit Note; provided however, that the parties hereby acknowledge and
agree that no novation is intended or shall result from such modification.
2.1b Line of Credit Note. The obligation of the Borrower to repay, on or before
the Line of Credit Termination Date, the aggregate unpaid principal amount of
all advances made by the Lender, shall be evidenced by the Line of Credit Note.
The principal amount actually due and owing the Lender under the Line of Credit
Note shall be the aggregate unpaid principal amount of all Line of Credit Loans
made by the Lender, all as shown on the Loan Account established pursuant to
Section 2.9 hereof. As of the date of this Agreement, the outstanding principal
balance of the Line of Credit Loans is $1,499,169.80.

-12-



--------------------------------------------------------------------------------



 



     2.2 Term Loan.
2.2a Term Loan; Term Note. The obligation of the Borrower to repay, on or before
November 28, 2010, the unpaid principal amount of the Term Loan shall be
evidenced by the Term Note. The principal amount actually due and owing the
Lender under the Term Note made payable to it shall be the unpaid principal
amount of the Term Loan due the Lender, all as shown on the Loan Account
established pursuant to Section 2.9 hereof. As of the date of this Agreement,
the outstanding principal balance of the Term Loan is $4,310,412.83.
2.2b Principal Payments on Term Loan.
     (i) Scheduled Principal Payments. Principal and interest on the Term Loan
shall be repaid in consecutive monthly installments, each in the amount of
$35,330.61, commencing on December 31, 2009 and on the last day of each month
thereafter through and including October 31, 2010, with the final payment on
November 28, 2010, being equal to the outstanding principal balance of the Term
Loan plus accrued and unpaid interest. The Borrower shall execute a Note
Modification Agreement in form and content acceptable to the Lender evidencing
the extension of the maturity date of the Term; provided however, that the
parties hereby acknowledge and agree that no novation is intended or shall
result from such modification.
     (ii) Voluntary Prepayments. The Borrower, subject to the terms hereof,
shall have the right, at its option, to prepay the Term Loan without penalty
(other than any breakage costs associated with payment of a loan bearing
interest at the LIBO Rate other than at the end of the applicable LIBO Rate
Interest Period) in whole at any time or in part from time to time. Each
voluntary prepayment shall be in the minimum principal amount of $100,000. The
Borrower shall give the Lender not less than one (1) Business Day’s prior
written notice of each prepayment specifying the aggregate principal amount to
be prepaid and the date of prepayment. Notice of prepayment having been given as
aforesaid, the principal amount specified in such notice shall be due and
payable on the prepayment date. Each voluntary prepayment of principal on the
Term Loan shall be applied to the principal balance outstanding on the Term Loan
in the inverse order of scheduled maturities.
     2.3 Interest Rates, Interest Payment and Certain Provisions Relating to
Interest and Fees.
          The Borrower shall pay interest on the principal amount of the Loans
from time to time outstanding hereunder, from the date thereof until payment in
full, at the rates of interest set forth in the Line of Credit Note and the Term
Note, as the case may be. In addition thereto, the Borrower shall pay late
charges and default rate interest, each if applicable, in accordance with the
terms of the respective Notes.

-13-



--------------------------------------------------------------------------------



 



     2.4 Yield-Protection, Capital Adequacy.
2.4a Yield Protection. Notwithstanding other provisions of this Section 2.4:
     (i) If any Governmental Rule (including, without limitation, Regulation D),
or if any change in the interpretation thereof by any Governmental Authority
charged with the administration thereof, shall:
     (A) subject the Lender to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind with respect to payments of principal or
interest or other amounts due hereunder (other than any tax imposed or based
upon the income of the Lender and payable to any Governmental Authority in the
United States of America or any state thereof); or
     (B) change the basis of taxation of the Lender with respect to payments of
principal or interest or other amounts due hereunder (other than any change
which affects, and only to the extent that it affects, the taxation by the
United States or any state thereof of the total net income of the Lender); or
     (C) impose, modify or deem applicable any reserve, special deposit or
similar requirements against assets held by the Lender applicable to the Loans
made hereunder (other than such requirements which are included in the
determination of the applicable rate of interest hereunder); or
     (D) impose upon the Lender any other obligation or condition with respect
to this Agreement,
and the result of any of the foregoing is to increase the cost to the Lender,
reduce the income receivable by the Lender, reduce the rate of return on the
Lender’s capital, or impose any expenses upon the Lender, all with respect to
any of the Loans (or any portion thereof) by an amount which the Lender
reasonably deems material:
     (1) the Lender shall notify the Borrower of the happening of such event;
     (2) the Borrower shall pay to the Lender, on demand, such amount as will
compensate the Lender for such reduction in its rate of return; and
     (3) the Borrower may pay the affected portion of the Lender’s Loans in full
without the payment of any additional amount, including prepayment premiums or
penalties, other than amounts payable on account of the Lender’s out-of-pocket
losses (including funding loss, if any, as provided in Subsection 2.4e) which
are not otherwise provided for in subparagraph (2) immediately above.
     (ii) A certificate as to the increased cost or reduced amount as a result
of any event mentioned in this Subsection 2.4a shall be submitted by the Lender
to the Borrower

- 14 -



--------------------------------------------------------------------------------



 



in accordance with the provisions hereof. Such certificate shall be evidence as
to the amount of such increased cost or reduced amount absent manifest error.
2.4b Capital Adequacy. If, (i) any adoption of or any change in or in the
interpretation of any Governmental Rule by the applicable Governmental
Authority, or (ii) compliance with any Governmental Rule of any Governmental
Authority exercising control over banks or financial institutions generally or
any court of competent jurisdiction, requires that the Loans (including, without
limitation, obligations in respect of any Loans) hereunder be treated as an
asset or otherwise be included for purposes of calculating the appropriate
amount of capital to be maintained by the Lender or any corporation controlling
the Lender (a “Capital Adequacy Event”), the result of which is to reduce the
rate of return on the Lender’s capital as a consequence of the Loans to a level
below that which the Lender could have achieved but for such Capital Adequacy
Event, taking into consideration the Lender’s policies with respect to capital
adequacy, by an amount which the Lender reasonably deems to be material, the
Lender shall deliver to the Borrower a statement of the amount necessary to
compensate the Lender or the reduction in the rate of return on its capital
attributable to the Loans (the “Capital Compensation Amount”). The Lender shall
from time to time notify the Borrower of the amount so determined. Each such
notification shall, absent manifest error, be evidence of the amount of the
Capital Compensation Amount set forth therein, and such Capital Compensation
Amount shall be due and payable by the Borrower to the Lender within ten
(10) days after such notice is given. As soon as practicable after any Capital
Adequacy Event, the Lender shall submit to the Borrower estimates of the Capital
Compensation Amounts that would be payable as a function of the Lender’s Loans
hereunder.
     2.5 Closing Fee.
          The Borrower agrees to pay the Lender a nonrefundable Closing Fee for
the waivers and amendments set forth herein in the amount of $35,000, payable on
the Closing Date, which amount shall be deemed to be earned as of the Closing
Date.
     2.6 Calculation of Interest and Fees.
          The calculation of the amount of interest and Fees due and owing to
the Lender shall be made by the Lender and shall be evidenced by the Lender
posting the amount of interest and Fees due it hereunder to the Loan Account
established pursuant to Section 2.9 hereof and shall be presumptively correct,
absent manifest error.
     2.7 Time, Place and Manner of Payments.
          All payments to be made by the Borrower under the Line of Credit Note
and the Term Note or of the Fees and all other amounts due the Lender hereunder
shall be made at the office designated by the Lender. All payments to be made by
the Borrower under this Agreement shall be paid in Dollars in immediately
available funds no later than 11:00 a.m. (Pittsburgh, Pennsylvania time) on the
date such payment is due. If the date on which any payment is due is not a
Business Day, such payment shall be due and payable on the next

- 15 -



--------------------------------------------------------------------------------



 



succeeding day which is a Business Day and such extension of time shall be
included in computing any interest in respect of such payment.
     2.8 Payment from Accounts Maintained by Borrower.
          In the event that any payment of principal, interest, Fees or any
other amount due the Lender under the Loan Documents is not paid when due, the
Lender is hereby authorized to effect such payment by debiting any demand
deposit account of the Borrower maintained with the Lender. This right of
debiting accounts of the Borrower is in addition to any right of set off
accorded the Lender hereunder or by operation of law.
     2.9 Loan Account.
          The Lender shall open and maintain on its books a Loan Account in the
name of the Borrower with respect to Disbursements made, repayments,
prepayments, the computation and payment of interest and the Fees and the
computation of other amounts due and sums paid to the Lender pursuant to this
Agreement. Except in the case of manifest error, such Loan Account shall be
presumptively correct and binding on the Borrower as to the amount at any time
due to the Lender from the Borrower pursuant to this Agreement.
ARTICLE III SET-OFF; SECURITY INTERESTS; ADDITIONAL GUARANTOR.
     3.1 Set-Off.
          To secure the repayment of the Obligations, the Borrower hereby gives
to the Lender a lien and security interest upon and in any property, credits,
securities or monies which may at any time be delivered to, or be in the
possession of, or owed by the Lender or any Affiliate of Lender in any capacity
whatever (exclusive of funds held in trust by the Borrower on behalf of
employees or others by the Lender) including the balance of any deposit account
maintained by the Borrower with the Lender. The Borrower hereby authorizes the
Lender at its option, upon the occurrence and during the continuation of an
Event of Default, to apply at the discretion of the Lender, any and all such
property, credits, securities or monies now or hereafter in the hands of the
Lender belonging or owed to the Borrower to the payment of Obligations.
     3.2 UCC Personal Property.
          To secure the repayment of the Obligations, and in addition to and not
in limitation of the liens and security interests granted by the Loan Parties in
favor of the Lender under the other Loan Documents, the Borrower hereby grants
to the Lender, a lien and security interest in all of its Equipment (and any
Accessions thereto), Fixtures, Goods (excluding Inventory), Accounts, Chattel
Paper (whether tangible or electronic), Instruments (including promissory
notes), Documents, Money, Deposit Accounts, Letter of Credit Rights (whether or
not the letter of credit is evidenced by a writing), Commercial Tort Claims,
Securities and all other Investment Property, Supporting Obligations, any other
contract rights or rights to the payment of money, insurance claims and General
Intangibles (including Payment Intangibles), whether now owned or in existence
or hereafter acquired or created, wherever located and all products and proceeds
thereof.

- 16 -



--------------------------------------------------------------------------------



 



     3.3 Security Agreement.
          To further evidence the grant of the lien and security interest
referred to in Section 3.2 hereof, the Borrower will execute and deliver to the
Lender a Security Agreement substantially in the form of Exhibit “A” hereto, and
agree that the Lender may file any and all Uniform Commercial Code financing
statements deemed appropriate by the Lender in connection therewith.
     3.4 Additional Guarantor; Pledge Agreement.
          Within five (5) business days of the date the Lightning Merger
described in Section 6.9 is effected, (A) Energy, Inc. shall execute and
delivery a Guaranty Agreement in substantially in the form of Exhibit “B” hereto
and join this Agreement as an additional Corporate Loan Party by delivering the
documents required under Section 7.1(vii), (viii), (xii) and such additional
documents as Lender may reasonably request, and the Borrower and the
then-existing other Guarantors delivering the documents required under
Section 7.1(xiii); and (B) Osborne shall execute and deliver to the Lender a
Pledge Agreement substantially in the form of Exhibit “C” hereto, pursuant to
which he pledges capital stock of Energy, Inc. having a market value of at least
$3,000,000, and Osborne shall at such time also deliver to the Lender the
related stock certificates and undated blank stock powers with respect to such
ownership interests of Energy, Inc. If the events described in (A) and (B) above
have not occurred within sixty (60) days after the Closing Date, the Borrower
and/or the Guarantors shall provide the Lender with additional liquid collateral
acceptable to the Lender in its discretion having a fair market value of at
least $3,000,000.
ARTICLE IV REPRESENTATIONS AND WARRANTIES.
     To induce the Lender to enter into this Agreement and to make the Loans
herein provided for, each Loan Party, jointly and severally, represents and
warrants to the Lender that:
     4.1 Existence and Power.
          Each Corporate Loan Party is a corporation, partnership or limited
liability company, duly organized and validly existing under the laws of its
jurisdiction of organization, and is authorized to do business in each
jurisdiction where, because of the nature of its activities or the ownership of
its properties or both, such qualification is required except where the failure
to be so qualified would not constitute a Material Adverse Effect. Each
Corporate Loan Party’s principal place of business and executive office is
located 8500 Station Street, Suite 100, Mentor, Ohio 44060.
     4.2 Authority.
          Each Loan Party is duly authorized to execute and deliver this
Agreement and the other Loan Documents to which it is a party. All necessary
action to authorize the execution and delivery by each Corporate Loan Party of
this Agreement and the other Loan Documents to which it is a party has been
properly taken. Each Corporate Loan Party is and hereafter will

- 17 -



--------------------------------------------------------------------------------



 



continue to be duly authorized to perform all of the terms and provisions of
this Agreement and the other Loan Documents to which it is a party.
     4.3 Validity of Documents.
          This Agreement, the Notes and the other Loan Documents to be executed
by each Corporate Loan Party, constitute legal, valid and binding obligations of
such Corporate Loan Party enforceable in accordance with their respective terms
and the terms of this Agreement, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally and except as such
enforceability may be limited by the availability of equitable remedies.
     4.4 Financial Statements.
          The Borrower has delivered to the Lender audited combined financial
statements of the Borrower for the Fiscal Year ended December 31, 2008,
consisting of balance sheets and statements of income, retained earnings and
cash flow. To the best of the Borrower’s knowledge such financial statements
accurately reflect in all material respects the liabilities of the as of
December 31, 2008, other than liabilities under executory contracts which in
accordance with GAAP are not required to be set forth in such financial
statements.
     4.5 Litigation.
          Except as set forth in Schedule 4.5hereto, there are no actions,
suits, proceedings, investigations or governmental proceedings pending or, to
the knowledge of any Corporate Loan Party, threatened against the such Corporate
Loan Party the results of which, individually or in the aggregate, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.
     4.6 No Restrictions.
          Neither the execution, delivery nor performance of this Agreement, the
consummation of the loan transactions herein contemplated nor compliance with
the terms and provisions hereof or of the Notes, the Security Documents or the
other Loan Documents to which it is a party (a) will conflict with or result in
a breach of any of the terms, conditions or provisions of (i) the certificate of
incorporation, by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational document of any Corporate Loan Party, (ii) any Governmental
Rule or (iii) any agreement, indenture or other instrument to which any
Corporate Loan Party is a party or by which any Corporate Loan Party is bound or
to which any Corporate Loan Party is subject the result of which would have a
Material Adverse Effect on any Corporate Loan Party’s business or (b) results in
the creation, imposition or continuation of any lien or Encumbrance (except a
Permitted Encumbrance) of any nature whatsoever upon any of the property or
assets of any Corporate Loan Party pursuant to the terms of any agreement,
indenture or other instrument.

- 18 -



--------------------------------------------------------------------------------



 



     4.7 Deferred Compensation Plans.
          Except as set forth on Schedule 4.7, the Borrower has (i) no Plans or
Benefit Agreements and (ii) has no ERISA Affiliate which has any such Plans or
Benefit Agreements.
     4.8 Tax Returns and Payments.
          Each Corporate Loan Party has filed all tax returns required by law to
be filed and has paid all taxes, assessments and other governmental charges
levied upon such Corporate Loan Party or any of its properties, assets, income
or franchises which are due and payable, other than those presently payable
without penalty or interest. The charges, accruals and reserves on the books of
such Corporate Loan Party, in respect of Federal and state income taxes for all
fiscal periods to date are, in the opinion of such Corporate Loan Party,
adequate, and such Corporate Loan Party does not know of any unpaid assessments
for additional Federal or state income taxes for any such fiscal period.
     4.9 Margin Stock.
          None of the Corporate Loan Parties is engaged in the business of
purchasing or selling margin stock or extending credit to others for the purpose
of purchasing or carrying margin stock (as defined in Regulations T, U or X
issued by the Board of Governors of the Federal Reserve System), and no part of
the proceeds of any borrowing hereunder will be used to purchase or carry any
margin stock or for any other purpose which would violate any of the margin
regulations of such Board of Governors.
     4.10 Labor Matters.
          Except as set forth on Schedule 4.10, no Corporate Loan Party is a
party to any collective bargaining agreement, and, to the best of each Corporate
Loan Party’s knowledge, there are no strikes, work stoppages, material
grievances, disputes or controversies with any union or any other organization
of such Corporate Loan Party’s employees, or threats of strikes, work stoppages
or any asserted pending demands for collective bargaining by any union or
organization.
     4.11 Title to Properties.
          Except as set forth on Schedule 4.11, each Corporate Loan Party has
good title to its properties and assets, free and clear of all mortgages,
pledges, liens and other Encumbrances, except the Permitted Encumbrances. All of
each Corporate Loan Party’s real property interests, whether fee or leasehold,
as of the Closing Date are set forth on Schedule 4.11.
     4.12 Compliance with Law.
          Except as set forth on Schedule 4.12, each Corporate Loan Party has
duly complied with, and, to the best of such Corporate Loan Party’s knowledge,
its properties and operations are in compliance in all respects with, the
provisions of all Governmental Rules to which such Corporate Loan Party is
subject, except for such non-compliance as would not have,

- 19 -



--------------------------------------------------------------------------------



 



or reasonably be expected to result in, a Material Adverse Effect. To the best
of each Corporate Loan Party’s knowledge, such Corporate Loan Party has all
licenses, permits, franchises or other governmental authorizations necessary to
the ownership of its properties or the conduct of its business, except where the
failure to obtain the same would not have, or reasonably be expected to result
in, a Material Adverse Effect.
     4.13 Intellectual Property.
          To each Corporate Loan Party’s knowledge, such Corporate Loan Party
owns or licenses all the material Patents, patent applications, trademarks,
trademark applications, permits, service marks, trade names, Copyrights,
copyright applications, licenses, franchises, authorizations and other
intellectual property rights that are necessary for the operation of its
businesses, without infringement upon or conflict with the rights of any other
Person with respect thereto. To the best knowledge of each Corporate Loan Party,
no slogan or other advertising, device, product, process, method, substance,
part or component or other material now employed, or now contemplated to be
employed, by such Corporate Loan Party infringes upon or conflicts with any
rights owned by any other Person, and no claim or litigation regarding any of
the foregoing is pending or threatened. All of each Corporate Loan Party’s
material Patents, trademarks, permits, service marks, trade names, Copyrights,
licenses, franchises and authorizations are listed on Schedule 4.13.
     4.14 Insurance.
          Each Corporate Loan Party currently maintains insurance which meets or
exceeds the requirements of Section 5.3 hereof and the applicable insurance
requirements set forth in the other Loan Documents, and such insurance is
provided by reputable and financially sound insurers. All of such insurance
policies are valid and in full force and effect. No notice has been given or
claim made, and, to such Corporate Loan Party’s knowledge, no grounds exist to
cancel or void any of such policies or to reduce the coverage provided thereby.
All of each Corporate Loan Party’s existing insurance coverage is described on
Schedule 4.14.
     4.15 No Defaults.
          No event has occurred and is continuing and no condition exists which
constitutes an Event of Default. No Corporate Loan Party is in violation of
(i) any term or provision of its certificate of incorporation, by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
or (ii) any material agreement or instrument to which it is a party or by which
it or any of its properties may be bound or subject.
     4.16 Security Interest in Personal Property.
          Upon the execution of this Agreement and the other Loan Documents, the
Lender’s security interest in the Borrower’s personal property set forth in
Sections 3.2 and 3.3 hereof (to the extent a security interest can be perfected
therein pursuant to the UCC or applicable federal law) (a) will be and continue
to be a prior perfected security interest under the UCC and applicable federal
law entitled to all the rights, benefits and priorities provided by the

- 20 -



--------------------------------------------------------------------------------



 



UCC and applicable federal law, and (b) will be and will continue to be superior
and prior to the rights of all Persons to the full extent provided by the UCC
and applicable federal law subject only to Permitted Encumbrances. All filing
fees and other expenses in connection with each such action shall be paid by the
Borrower, and the Lender shall be reimbursed by the Borrower for any such
reasonable fees and expenses incurred by the Lender.
     4.17 Investment Company Act.
          No Corporate Loan Party is required to register under the provisions
of the Investment Company Act of 1940, as amended, and neither the entering into
or performance by any Corporate Loan Party of this Agreement, the Notes, the
Security Agreement or any other Loan Document violates any provision of such Act
or requires any consent, approval or authorization of, or registration with, the
Securities and Exchange Commission or any other Governmental Authority pursuant
to any provisions of such Act.
     4.18 Disclosure.
          Neither this Agreement nor any other document, certificate or written
statement furnished to the Lender by or on behalf of any Corporate Loan Party
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
misleading. As of the Closing Date, there is no fact known to any Authorized
Officer which materially and adversely affects the business, operations,
affairs, condition, prospects, properties or assets of such Corporate Loan Party
which has not been set forth in this Agreement or in the other documents,
certificates and statements (financial or otherwise) furnished to the Lender by
or on behalf of such Corporate Loan Party prior to or on the date hereof.
     4.19 Consents and Approvals.
          Except for the filing of Security Documents with the appropriate
government office, no order, authorization, consent, license, validation or
approval of, or notice to, filing, recording, or registration with any
Governmental Authority, or the exemption by any such Governmental Authority, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of any of the Loan Documents to which any Corporate
Loan Party is a party or (ii) the legality, binding effect or enforceability of
any such Loan Document to which any Corporate Loan Party is a party.
ARTICLE V AFFIRMATIVE COVENANTS.
     The Corporate Loan Parties agree, jointly and severally, that, from the
date hereof and thereafter until all of the Obligations are indefeasibly paid in
full:
     5.1 Furnishing Information.
          The Corporate Loan Parties will maintain a system of accounting
established and administered in accordance with GAAP, consistently applied, and
will set aside on their

- 21 -



--------------------------------------------------------------------------------



 



respective books all such proper reserves as shall be required by GAAP. Further,
the Borrower will deliver to the Lender:
     (a) within forty-five (45) days after the end of each of the first fiscal
quarter of Energy, Inc. commencing with the fiscal quarter ended December 31,
2009, (i) an unaudited consolidated balance sheet as of the end of such quarter,
including consolidating schedules for the Borrower, and (ii) the related
unaudited consolidated statements of income, retained earnings and cash flows
for such quarter, including consolidating schedules for the Borrower, each of
which shall be prepared in accordance with GAAP consistently applied, all
presenting fairly the financial condition of the Energy, Inc. and the Borrower
in such reasonable detail as the Lender may reasonably request from time to time
and certified (subject to normal year-end adjustments) as to fairness of
presentation, GAAP and consistency by an Authorized Officer.
     (b) within ninety (90) days after the end of each Fiscal Year of Energy,
Inc., Borrower’s audited financial statements of Energy, Inc. including (i) its
consolidated balance sheet as at the end of such year, including consolidating
schedules for the Borrower, and (ii) Energy Inc.’s consolidated statements of
income, retained earnings and cash flows for such year, including consolidating
schedules for the Borrower, each setting forth, in comparative form,
corresponding figures for the immediately preceding Fiscal Year, all prepared in
reasonable detail and certified without qualification by Hein & Associates LLP
or such other independent certified public accountants selected by Energy, Inc.
and reasonably acceptable to the Lender;
     (c) at the time of the delivery of the financial statements described in
(a) and (b) above, a Compliance Certificate substantially in the form of Exhibit
“D” hereto evidencing calculation of the financial covenants of the Borrower and
signed by an Authorized Officer stating that the signer has reviewed the terms
of this Agreement, the Notes, the Security Documents and the other Loan
Documents and has made, or caused to be made under his supervision, a review of
the transactions and condition of the Corporate Loan Parties during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during such accounting period, and that the signer
does not have knowledge of the existence, as at the date of such Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Borrower has taken or
is taking or proposes to take with respect thereto;
     (d) promptly after any officer of any Corporate Loan Party has learned of
the occurrence or existence of or an event or circumstances which would
reasonably be expected to result in a Default or an Event of Default, or of an
event or set of circumstances which has had or which are reasonably likely to
have a Material Adverse Effect or which has caused a Material Adverse Change,

- 22 -



--------------------------------------------------------------------------------



 



telephonic notice thereof specifying the details thereof, the effect thereof and
the action which such Corporate Loan Party has taken, is taking or proposes to
take with respect thereto, which notice, if oral, shall be promptly confirmed in
writing within five days by an Authorized Officer of such Corporate Loan Party;
     (e) promptly after any Corporate Loan Party becomes aware of the
commencement thereof, written notice of any action, suit, proceeding or
investigation, or any written threat thereof, which, if determined adversely to
such Corporate Loan Party, would reasonably be expected to result in a Material
Adverse Change;
     (f) promptly after receipt thereof, a copy of any order, writ, decree,
judgment, decision or injunction issued by any Governmental Authority in any
proceeding, action, suit or investigation to which any Corporate Loan Party is a
party which is reasonably likely to have a Material Adverse Effect;
     (g) promptly after receipt or knowledge thereof, (1) a copy of any notice
the Borrower or other fiduciary or administrator of any Plan receives from the
PBGC relating to the intention of the PBGC to terminate any Plan or to appoint a
trustee to administer any such Plan, (2) notice of any Reportable Event,
(3) information concerning any unfunded accumulated benefit obligations for any
Plan, (4) any notice of assessment of Withdrawal Liability, (5) a copy of any
Notice of Intent to Terminate any Plan, and (6) any other information reasonably
requested by the Lender from time to time relating to Plans and Benefit
Arrangements;
     (h) in the event any Corporate Loan Party gives to or receives notice from
any Governmental Authority of any release of Hazardous Substances or receives
any environmental complaint from any person or entity, including any state
agency responsible in whole or in part for environmental matters in the state in
which its Real Property is located or the United States Environmental Protection
Agency which, in either case, is likely to cause a Material Adverse Change, then
such Corporate Loan Party shall, within five (5) Business Days, give written
notice of same to the Lender detailing non-privileged and non-confidential facts
and circumstances giving rise to the Release or environmental complaint. Such
information is to be provided to allow the Lender to protect its mortgage lien
and security interests in the Real Property and is not intended to create any
obligation upon the Lender with respect thereto; and
     (i) promptly after request, deliver to the Lender such other information
and data with respect to any Corporate Loan Party, its operations, business,
affairs and financial condition as from time to time may be reasonably requested
by the Lender.

- 23 -



--------------------------------------------------------------------------------



 



     5.2 Insurance.
          Each Corporate Loan Party shall maintain at all times adequate
insurance to the reasonable satisfaction of the Lender with the insurers shown
on Schedule 4.14 or other financially sound and reputable insurers reasonably
acceptable to the Lender, against such risks of loss as are customarily insured
against and in amounts customarily carried by Persons owning, leasing or
operating similar properties, including but not limited to: (i) fire and theft
and extended coverage insurance in an amount at least equal to the total full
replacement costs of its insurable property; (ii) liability insurance on account
of injury to persons or property; and (iii) insurance which complies with all
applicable workers’ compensation, unemployment and similar laws, all of the
foregoing to be acceptable to the Lender at all times during the term hereof.
Each Corporate Loan Party shall cause all such insurance to be issued with a
mortgagee and lender’s loss payable endorsement (with respect to the property
polices) and an additional insured endorsement (with respect to the liability
policies) in favor of the Lender, providing for at least 30 days’ written notice
to the Lender prior to cancellation, and the Corporate Loan Parties shall cause
certificates of insurance acceptable to the Lender to be delivered to the Lender
prior to the initial Disbursement and a duplicate original of the insurance
policies to be delivered to the Lender promptly after the Closing Date. Anything
hereinabove to the contrary notwithstanding, and subject to the fulfillment of
the conditions set forth below, the Lender shall remit to the Corporate Loan
Parties insurance proceeds received by Lender during any calendar year under
insurance policies procured and maintained by the Corporate Loan Parties which
insure Borrowers’ insurable properties to the extent such insurance proceeds do
not exceed $100,000 in the aggregate during such calendar year. In the event the
aggregate amount of insurance proceeds received by the Lender for any occurrence
exceeds $100,000 in any calendar year, then the Lender shall not be obligated to
remit the insurance proceeds to the Corporate Loan Parties unless the Corporate
Loan Parties shall provide the Lender with evidence reasonably satisfactory to
the Lender that the insurance proceeds will be used by the Corporate Loan
Parties to repair, replace or restore the insured property which was the subject
of the insurable loss. In the event Corporate Loan Parties have previously
received (or, after giving effect to any proposed remittance by the Lender to
the Corporate Loan Parties would receive) insurance proceeds which equal or
exceed $100,000 in the aggregate during any calendar year, then the Lender may,
in its sole discretion, either remit the insurance proceeds to the Corporate
Loan Parties upon the Corporate Loan Parties providing the Lender with evidence
reasonably satisfactory to the Lender that the insurance proceeds will be used
by the Corporate Loan Parties to repair, replace or restore the insured property
which was the subject of the insurable loss, or apply the proceeds to the
Obligations, as aforesaid. The agreement of the Lender to remit insurance
proceeds in the manner above provided shall be subject in each instance to
satisfaction of each of the following conditions: (x) No Event of Default or
Default shall then have occurred, and (y) the Corporate Loan Parties shall use
such insurance proceeds to repair, replace or restore the insurable property
which was the subject of the insurable loss and for no other purpose.
     5.3 Payment of Taxes.
          Each Corporate Loan Party will pay or cause to be paid all taxes,
assessments and other governmental charges levied upon any of its properties or
assets or in respect of its business, income or profits before the same become
delinquent, except that (unless any material

- 24 -



--------------------------------------------------------------------------------



 



item of property would be lost, forfeited or materially damaged as a result
thereof) no such charge need be paid if it is being contested in good faith and
by appropriate proceedings promptly initiated and diligently conducted and if an
appropriate reserve, as shall be required by GAAP, shall have been made
therefor.
     5.4 Records.
          The Corporate Loan Parties will maintain proper books of record and
account in accordance with sound accounting practice in which full, true and
correct entries shall be made of all their properties and assets and its
dealings and business affairs.
     5.5 Inspection of Records and Properties and Audit Review.
          Each Corporate Loan Party will, on reasonable prior notice prior to
the existence of an Event of Default (or in the absence of prior notice
following and during the continuation of an Event of Default), permit the
Lender’s employees or representatives to visit any of its properties, and to
discuss its affairs and accounts with, and be advised about them by, the
management of such Corporate Loan Party, all at such reasonable times, and as
often as the Lender may reasonably request. Lender reserves the right to perform
an audit review of the Borrower’s Accounts and accounts payable. The Corporate
Loan Parties shall permit the Lender to conduct and complete field examinations,
in form, substance and scope satisfactory to Lender, of the Borrower’s Accounts
and working capital assets, which field examinations shall be (i) prior to the
occurrence of an Event of Default, be conducted not more than once in any
calendar year, and (ii) after and during the continuation of an Event of
Default, such number of times as determined by the Lender in its discretion.
     5.6 Good Repair.
          Each Corporate Loan Party will do all things reasonably necessary to
maintain, preserve, protect and keep its property in such state of repair,
working order and condition, as is necessary for the operation of the business
of such Corporate Loan Party, subject to normal wear and tear and obsolesence.
     5.7 Maintenance of Contractual Obligations.
          Each Corporate Loan Party shall maintain in full force and effect all
leases for its real properties and all leases for personal property and perform
under all of its other contracts, if the failure to maintain such lease or
perform under any such contract would result in a Material Adverse Change.
     5.8 Maintenance of Patents, Trademarks, Permits, Etc.
          Each Corporate Loan Party shall maintain in full force and effect, and
investigate and prosecute all infringements of, all Patents, trademarks, trade
names, Copyrights and other Intellectual Property and all licenses, franchises,
permits and other authorizations necessary for the ownership and operation of
its properties and business in each case where the failure to take such action
would have a Material Adverse Effect.

- 25 -



--------------------------------------------------------------------------------



 



     5.9 Lender Accounts.
          The Borrower shall maintain all of its primary deposit accounts with
the Lender, and in the event that the Borrower in its discretion arranges for
its Account Debtors to remit payments to a post office box at a financial
institution, such post office box and the related deposit account shall be
maintained with the Lender.
     5.10 Preservation of Existence and Regulatory Compliance.
          Each Corporate Loan Party will, at its own cost and expense, do all
things necessary to preserve and keep in full force and effect its existence
under the laws of its jurisdiction of organization. Further, each Corporate Loan
Party will maintain, preserve and renew all rights, powers and privileges which
are necessary in the operation of its business.
     5.11 Compliance with Laws.
          Each Corporate Loan Party will perform and promptly comply in all
material respects, and cause all property of such Corporate Loan Party to be
maintained, used and operated in all material respects, in accordance with all
Governmental Rules (including, without limitation, zoning ordinances, building
codes and Environmental Laws of every duly constituted Governmental Authority
applicable to such Corporate Loan Party, or any of its properties) except for
those alleged violations which are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted and if an
appropriate provision, as shall be required by GAAP, shall have been made
therefor. Further, no Corporate Loan Party shall be deemed to be in violation of
this Section 5.11 as the result of any failure to comply with a Governmental
Rule which would not individually or in the aggregate have a Material Adverse
Effect.
     5.12 Further Assurances; Power of Attorney.
          At any time and from time to time, upon the Lender’s reasonable
request, the Borrower shall make, execute and deliver to the Lender, and where
appropriate shall cause to be recorded or filed, and from time to time
thereafter to be re-recorded and refiled, at such time and in such offices and
places as shall be deemed desirable by the Lender, any and all such further
Security Documents, certificates and other documents and instruments as the
Lender in its sole but reasonable discretion may consider necessary or desirable
in order to effectuate, complete, perfect, continue or preserve the obligations
of the Borrower hereunder or under the other Loan Documents and the Encumbrances
created hereby and thereby. The Borrower hereby appoints the Lender, and any of
its officers, directors, employees and authorized agents, with full power of
substitution, upon any failure by the Borrower to take or cause to be taken any
action described in the preceding sentence, to make, execute, record, file,
re-record or refile any and each such Security Document, instrument, certificate
and document for and in the name of the Borrower. The power of attorney granted
pursuant to this Section 5.12 is coupled with an interest and shall be
irrevocable until all of the Obligations are indefeasibly paid in full.

- 26 -



--------------------------------------------------------------------------------



 



ARTICLE VI NEGATIVE COVENANTS.
     From the date hereof and thereafter until all of the Obligations are
indefeasibly paid in full:
     6.1 Indebtedness.
          The Borrower shall not create, assume, incur or in any manner become
or remain liable in respect to, any Indebtedness, except for:
     (i) the Obligations,
     (ii) Indebtedness incurred under Capitalized Leases and purchase money
obligations in an aggregate amount not to exceed $500,000 at any one time
outstanding, and
     (iii) the Related Party Indebtedness set forth on Schedule 6.1 hereto, and
     6.2 Guaranties.
          Except as set forth on Schedule 6.2, the Borrower shall not directly
or indirectly guarantee the Indebtedness or obligation of any other Person,
except for (i) Guarantees of Indebtedness for Capitalized Leases and purchase
money obligations to the extent permitted under Section 6.1(ii), and
(ii) Guarantees resulting from endorsement of negotiable instruments for
collection in the ordinary course of business.
     6.3 Creation of Encumbrances; Contractual Restrictions.
          The Borrower will not create, assume, incur or suffer to exist or
allow to be created, assumed or incurred or suffered to exist any Encumbrance
upon any of its properties, now owned or hereafter acquired, nor acquire nor
agree to acquire any kind of property subject to an Encumbrance, provided,
however, that the foregoing restrictions shall not prevent such Loan Party from:
     (i) creating Encumbrances in favor of or for the benefit of the Lender to
secure repayment of the Obligations;
     (ii) creating Encumbrances in favor of lessors under Capitalized Leases or
to secure purchase money Indebtedness permitted hereunder; provided, that any
such Encumbrance be limited solely to assets being leased or acquired;
     (iii) permitting or incurring Encumbrances for taxes or assessments or
governmental charges or levies on any of the properties of the Borrower if such
taxes, assessments, governmental charges or levies shall not at the time be due
and payable or can thereafter be paid without penalty or are being contested in
good faith by appropriate proceedings and with respect to which the Borrower has
created reserves which are

- 27 -



--------------------------------------------------------------------------------



 



determined by the Borrower to be adequate by the application of GAAP
consistently applied;
     (iv) making pledges or deposits to secure the Borrower’s obligations under
workmen’s compensation laws or similar legislation;
     (v) incurring Encumbrances arising out of judgments or awards against the
Borrower with respect to which it is currently engaged in proceedings for review
or appeal and with respect to which it shall have secured a stay of execution
pending such proceedings for review or appeal;
     (vi) in the ordinary course of business, granting security interests in
favor of lessors of personal property, which property is the subject of a true
lease between such lessor and such Person; and
     (vii) permitting Encumbrances consisting of zoning restrictions, easements,
restrictions on the use of real property and other matters of record or minor
irregularities in titles thereto which do not, in the sole discretion of the
Lender, impair the value of such property in a material amount.
     Each Encumbrance of the type listed in items (i) through (vii) inclusive
immediately above is a “Permitted Encumbrance”.
     In addition to the foregoing restrictions on creation of Encumbrances, the
Borrower shall not at any time directly or indirectly enter into or assume any
agreement (other than this Agreement and the other Loan Documents), or adopt any
charter or other governing document provision, prohibiting the creation or
assumption of any Encumbrance upon any of the property or assets of the Loan
Parties, with the exception of negative pledge provisions included in Capital
Leases and purchase money financing agreements which restrict Encumbrances on
the equipment being leased or financed under such agreements.
     6.4 Fixed Charge Coverage Ratio.
          Commencing with the fiscal quarter of the Borrower ending March 31,
2010, the Borrower shall not allow the Fixed Charge Coverage Ratio, as
calculated at of the end of fiscal quarter of the Borrower for the four fiscal
quarters ending, to be less than 1.0 to 1.0.
     6.5 Restrictions on Dividends and Distributions.
          The Borrower shall not make any dividend, distribution, redemption or
repurchase (other than dividends and distributions of shares of capital stock
which do not violate Section 8.1j) with respect to the shares of capital stock
or pursuant to any option, or put agreement if, (i) at the time of such payment,
an Event of Default or Default has occurred and is continuing or would be caused
by such payment, or (ii) the payment would cause the aggregate amount of all
dividends, distributions, redemptions and repurchases in any fiscal year of the
Borrower to exceed sixty percent (60%) of the Net Income of the Borrower for
such fiscal year.

- 28 -



--------------------------------------------------------------------------------



 



     6.6 Disposition of Assets.
          The Borrower shall not sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, whether tangible or intangible, real or personal,
including without limitation, sales, assignments, discounts or other
dispositions of Accounts, contract rights, Chattel Paper, Equipment or General
Intangibles, with or without recourse, and sale/leaseback transactions, except
for:
     (i) sales of Inventory in the ordinary course of business;
     (ii) sales, assignments, transfers or leases in the ordinary course of
business of assets other than Real Property, subject to the Mortgages, which are
no longer necessary or required in the conduct of such Loan Party’s business;
     (iii) sales, transfers or leases of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased by such Loan
Party; provided, however,that such substitute assets shall be subject to a first
and prior lien and security interest in favor of the Lender to the extent they
are not subject to an Encumbrance in favor of the seller or lessor of such
assets to the extent permitted hereunder; and
     (iv) sales, transfers or leases of any Real Property which is not
encumbered by a Mortgage, so long as the value of such assets disposed of during
the term hereof does not exceed $500,000.
     6.7 Change of Business.
          The Borrower shall not engage in any business operation other than
(i) the business it is engaged in on the date hereof, and (ii) such other
similar and related business operations as could be engaged in utilizing the
Borrower’s then existing assets and personnel.
     6.8 ERISA.
          At any time permit any Plan of any Loan Party to (a) engage in any
“prohibited transaction” as such term is defined in Section 4975 of the Internal
Revenue Code of 1986, as amended, (b) incur any “accumulated funding deficiency”
as such term is defined in Section 302 of ERISA, whether or not waived, or
(c) be terminated in a manner which could result in the imposition of a lien on
the property of such Loan Party pursuant to Section 4068 of ERISA.
     6.9 Mergers; Acquisitions; Consolidations.
          The Borrower will not merge with or consolidate into any other Person
or permit any Person to consolidate with or merge into the Borrower, or acquire
all or a substantial part of the assets, capital stock or membership interests
of any other Person or permit any Person to acquire all or a substantial part of
the assets or capital stock of the Borrower; provided however, a wholly owned
subsidiary of Energy West, Inc. shall be permitted to merge with and into
Lightning, with Lightning being the surviving corporation (the “Lightning
Merger”), the result of which will be the Borrower becoming an indirect,
wholly-owned subsidiary of Energy, Inc.

- 29 -



--------------------------------------------------------------------------------



 



     6.10 Loans and Advances.
          Except for (i) loans or advances to employees which do not exceed in
the aggregate $25,000 at any one time outstanding, and (ii) investments
permitted pursuant to Section 6.11, the Borrower is prohibited from making loans
or advances to any Person, except in its capacity as trustee or manager of any
pension, profit sharing or retirement plan for its employees.
     6.11 Investments.
          The Borrower shall not at any time purchase, acquire or own any stock,
bonds, notes, or securities of, or any partnership interest (whether general or
limited) in, or any other interest in, or make any capital contribution to, any
other Person, or become a joint venture partner in any joint venture, or agree,
become or remain liable to do any of the foregoing, except for:
     (i) debt securities having a maturity of not more than one year issued or
guaranteed by the United States government or by an agency or instrumentality
thereof;
     (ii) certificates of deposit, bankers acceptances and time deposits, which
in each case mature within one year from the date of purchase thereof;
     (iii) commercial paper maturing in 270 days or less from the date of
issuance which, at the time of acquisition by such Loan Party either (A) is
accorded the highest rating by Standard and Poor’s Rating Group, a division of
McGraw-Hill, Inc. or Moody’s Investors Service, Inc. or (B) is issued by the
Lender; and
     (iv) direct obligations of the United States of America or any agency or
instrumentality of the United States of America, the payment or guarantee of
which constitutes a full faith and credit obligation of the United States of
America, in each case maturing in 12 months or less from the date of
acquisition.
     6.12 Transactions with Affiliates.
          The Borrower shall not enter into or carry out any material
transaction (including, without limitation, purchasing property or services or
selling property or services) with an Affiliate unless such transaction: (i) is
not otherwise prohibited by this Agreement or any of the other Loan Documents,
(ii) is entered into in the ordinary course of such Loan Party’s business and
upon fair and reasonable arm’s-length terms and conditions which are fully
disclosed to the Lender beforehand, and (iii) is in accordance with all
applicable Governmental Rules.
     6.13 Amendment of Certain Documents.
          Without twenty (20) days prior written notice to the Lender, each
Corporate Loan Party shall not amend such Corporate Loan Party’s certificate of
incorporation, by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational document of such Corporate Loan Party, and if such

- 30 -



--------------------------------------------------------------------------------



 



amendment would be adverse to the Lender as determined by the Lender in good
faith, obtaining the Lender’s prior written consent. Notwithstanding the
foregoing, Lightning shall be permitted to amend its organizational documents in
connection with the Lightning Merger.
ARTICLE VII CONDITIONS PRECEDENT.
     7.1 Conditions Precedent to the Lender Entering into this Agreement.
          The obligations of the Lender to grant the waivers set forth in this
Agreement and extend the maturity date of the Term Loan and Line of Credit Loans
as provided for in this Agreement are subject to the performance by the Borrower
of its obligations under this Agreement and to the satisfaction of the following
further conditions:
     (i) Agreement. Receipt by the Lender of originals of this Agreement
executed by the Loan Parties hereto together with all Schedules hereto.
     (ii) Security Agreement. Receipt by the Lender of originals of the Security
Agreement executed by the Borrower in substantially in the form of Exhibit “A”
hereto.
     (iii) Guaranty Agreement. Receipt by the Lender of originals of the
Guaranty Agreement executed by the Guarantors in substantially in the form of
Exhibit “B” hereto.
     (iv) Insurance. Receipt by the Lender of certificates of insurance policies
with respect to the Borrower’s insurance policies, containing, as to the
casualty insurance policies, mortgagee and lender loss payable endorsements
satisfactory to the Lender and which in all other respects comply with the
requirements of Section 4.14 and 5.2 and the insurance requirements set forth in
the other Loan Documents.
     (v) Lien Searches. Receipt by the Lender of lien searches satisfactory to
the Lender.
     (vi) [Intentionally Omitted].
     (vii) Loan Party Action; Resolutions. Receipt by the Lender of a certified
copy of the action of each of the Borrower and each other Corporate Loan Party
authorizing the borrowings hereunder and the execution, delivery and performance
of this Agreement, the Notes and the Security Documents, and any other Loan
Document.
     (viii) Incumbency Certificate. Receipt by the Lender of an incumbency
certificate with respect to each Corporate Loan Party which (A) certifies the
names of the Authorized Officers authorized to sign this Agreement, the Notes,
the Security Documents, the other Loan Documents and all supplemental
documentation and (B) contains the true signature of each such person.
     (ix) Certificate of Authorized Officer. Receipt by the Lender of a
certificate executed by an Authorized Officer certifying that each Corporate
Loan Party’s

- 31 -



--------------------------------------------------------------------------------



 



organizational documents (copies of which are attached thereto) remain in full
force and effect.
     (x) Fees. Receipt by the Lender of all Fees and expenses due the Lender on
or before the Closing Date.
     (xi) Material Adverse Change. No Material Adverse Change has occurred and
is continuing.
     (xii) Opinion of Loan Parties’ Counsel. Receipt by the Lender of a signed
favorable opinions of counsel for the Loan Party in form and substance
satisfactory to the Lender.
     (xiii) Payment of Costs and Expenses. Receipt by the Lender of
reimbursement for all fees, costs and expenses incurred by the Lender, including
fees and expenses of counsel, outstanding appraisal and field examination fees
and all other accrued professional fees related to the Lender’s loans with the
Loan Parties.
ARTICLE VIII DEFAULTS AND REMEDIES.
     8.1 Events of Default.
          Each of the following events shall constitute an Event of Default:
8.1a Payment Default. Default by any Loan Party, or any guarantor or surety
thereof, in the payment of principal or interest of any Loan, Note or other
Obligation when due.
8.1b Nonpayment of Other Indebtedness. Any Indebtedness of any Loan Party is not
paid at maturity or becomes or is declared to be due and payable prior to its
expressed maturity by reason of any default by such Loan Party in the
performance or observance of any obligation or condition or which represents a
purchase money obligation or any agreement relating to such obligation and the
effect of such default is to accelerate the maturity of such Indebtedness or the
holder thereof shall cause such Indebtedness to become due prior to the stated
maturity thereof or such Loan Party shall not pay such Indebtedness at maturity.
8.1c Insolvency.
     (i) Involuntary Proceedings. A proceeding shall have been instituted in a
court having jurisdiction seeking a decree or order for relief in respect of any
Loan Party or any Subsidiary of any Loan Party in an involuntary case under the
Federal bankruptcy laws, or any other similar applicable Federal or state law,
now or hereafter in effect, or for the appointment of a receiver, liquidator,
trustee, sequestrator or similar official for any Loan Party or any Subsidiary
of any Loan Party or for a substantial part of their respective property, or for
the winding up or liquidation of its affairs, and such shall remain uncontested
or uncontroverted for a period of 30 days and shall remain undismissed or
unstayed and in effect for a period of 60 days.

- 32 -



--------------------------------------------------------------------------------



 



     (ii) Voluntary Proceedings. Any Loan Party or any Subsidiary of any Loan
Party shall institute proceedings to be adjudicated a voluntary bankrupt, or
shall consent to the filing of a bankruptcy proceeding against it, or shall file
a petition or answer or consent seeking reorganization under the Federal
bankruptcy laws, or any other similar applicable Federal or state law now or
hereinafter in effect, or shall consent or acquiesce to the filing of any such
petition, or shall consent to or acquiesce in the appointment of a receiver,
liquidator, trustee, sequestrator or similar official for any Loan Party or any
Subsidiary of any Loan Party, as the case may be, or for a substantial part of
their respective property, or shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or action shall be taken by any Loan Party or any Subsidiary of
any Loan Party in furtherance of any of the foregoing.
8.1d Termination of Existence. Except as permitted under Section 6.10, any Loan
Party shall terminate its existence or cease to exist.
8.1e Adverse Judgments. Any court shall render a final judgment or judgments
against any Loan Party in an aggregate amount of $500,000 or more in excess of
any amount not covered by insurance and such judgment or judgments shall not be
stayed, discharged, vacated or set aside within thirty (30) days after entry; or
any property of any Loan Party shall be attached under a claim or claims in an
aggregate amount of $500,000.
8.1f ERISA. (i) Any Plan of the Borrower shall be terminated, or (ii) a trustee
shall be appointed by the appropriate United States Court to administer any such
Plan, or (iii) the PBGC shall institute proceedings to terminate any such Plan
or to appoint a trustee to administer any such Plan, or (iv) any notice
assessing Withdrawal Liability with respect to any Multiemployer Plan shall have
been received by the Borrower or any ERISA Affiliate and the Borrower’s
liability as a result of the foregoing exceeds $500,000.
8.1g Failure to Comply with Covenants; Loan Documents. Default in the
performance by any Loan Party of the covenants set forth in Section 3.4,
Article V or Article VI hereof or in any other Loan Document.
8.1i Misrepresentation. Any representation or warranty made by any Loan Party
herein or any schedule, statement, report, notice or writing furnished by any
Loan Party to the Lender pursuant hereto or pursuant to any other Loan Document
is untrue in any material respect on the date as of which the facts set forth
are stated or certified.
8.1j Change of Control. Any Change of Control shall occur.
8.1k Material Adverse Effect. Any change in any Loan Party’s condition or
affairs (financial or otherwise) occurs or exists which in the Lender’s opinion
has a Material Adverse Effect.
     Notwithstanding the foregoing Sections 8.1a through 8.1k, with respect to
Osborne, ONG and Lightning II (but not with respect to the other Loan Parties),
and with respect to Richard M. Osborne, as Trustee of the Richard M. Osborne
Trust aka the Richard M. Osborne Trust Agreement Dated January 13, 1995, as
amended, it shall not constitute an Event of Default if any

- 33 -



--------------------------------------------------------------------------------



 



of the conditions set forth in Section 8.1 shall exist with respect to Osborne,
ONG or Lightning II, or with respect to Richard M. Osborne, as Trustee of the
Richard M. Osborne Trust aka the Richard M. Osborne Trust Agreement Dated
January 13, 1995, as amended.
     8.2 Remedies Upon Default.
8.2a Termination of Commitments. If one or more of the Events of Default occur
then (i) if such Event of Default is set forth in Subsection 8.1c or Subsection
8.1d hereof, the Notes shall become immediately due and payable, without
necessity of demand, presentation, protest, notice of dishonor or notice of
default; or (ii) if such Event of Default is set forth in any of the remaining
subsections of Section 8.1 (other than Subsections 8.1c or 8.1d), the Lender, at
its option without notice to the Borrower, may declare the Borrower in default
hereunder, in which event the Notes shall become immediately due and payable,
without necessity of any further demand, presentation, protest, notice of
dishonor or further notice of default.
8.2b Consequences of an Event of Default. Upon the occurrence of an Event of
Default, the Lender shall have the right to demand immediate payment in full of
the Obligations under this Agreement and shall have the full panoply of rights
and remedies granted to it under this Agreement, the Security Documents, and all
those rights and remedies granted by law to creditors. The Lender may proceed to
protect and enforce its rights by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in any of the Loan Documents, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law. No right, power or remedy
conferred upon the Lender by this Agreement or by any other Loan Document shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise. No
exercise of any one right or remedy shall be deemed a waiver of other rights or
remedies.
ARTICLE IX WAIVER BY LENDER.
     9.1 Waiver of Events of Default.
          The Lender hereby waives the Events of Default under the Notes as set
forth in the Lender’s letter to the Borrower dated September 4, 2009 to the
Borrower, which consist of (i) entry of judgment against Osborne (whether in his
individual capacity or in his capacity as Trustee of the Richard M. Osborne
Trust aka the Richard M. Osborne Trust Agreement Dated January 13, 1995, as
amended), by RBS Citizens Bank and garnishment proceedings made upon the Lender
by such creditor with respect to such judgments, and (ii) failure of Osborne to
make payments when due to the Lender on a separate loan obligation of Osborne to
the Lender. In addition to the foregoing, the Lender hereby waives (x) the
Borrower’s violation of the fixed charge coverage ratio under the Existing Loan
Agreement for all period prior to the Closing Date, and (y) the failure of the
Borrower and Osborne to make payment of principal under the Term Note and the
Line of Credit Note when such amounts were due and payable on November 30, 2009.
The foregoing waivers are limited to the specific matters and periods referenced
and do not extend to any other defaults, nor do such waivers constitute any
agreement on the part of

- 34 -



--------------------------------------------------------------------------------



 



the Lender to grant any such waivers in the future. The Lender hereby withdraws
the acceleration of the Loans as set forth in its September 4, 2009 default
letter without prejudice to any future acceleration upon the occurrence of an
Event of Default.
ARTICLE X GENERAL PROVISIONS.
     10.1 Amendments and Waivers.
          The Lender and the Borrower, on behalf of the Loan Parties, may,
subject to the provisions of this Section 10.1, from time to time enter into
written supplemental agreements to this Agreement and the other Loan Documents
for the purpose of adding or deleting any provisions or otherwise changing,
varying or waiving in any manner the rights of the Lender, or the obligor
thereunder or the conditions, provisions or terms hereof or thereof or waiving
any Event of Default thereunder or consenting to an action of the Borrower, but
only to the extent specified in such written agreements. Notwithstanding the
foregoing, the Borrower and the Lender shall not extend the Line of Termination
Date or the maturity date for the final payment of principal on the Term Loan
without the written consent of Osborne.
Any such supplemental agreement shall be binding upon the Borrower, the Loan
Parties, the Lender, all future holders of the Notes and all Participants. In
the case of any waiver, each of the Borrower, the Loan Parties and the Lender
shall be restored to its former position and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no such waiver shall
extend to any subsequent or other Event of Default, or impair any right
consequent thereon.
     10.2 Expenses.
          The Borrower shall pay:
     (i) All reasonable costs and expenses of the Lender (including without
limitation the reasonable fees and disbursements of the Lender’s counsel and
costs incurred by the Lender in performing its due diligence), incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and any and all other documents and
instruments prepared in connection herewith, including but not limited to all
amendments, extensions, modifications, replacements, waivers, consents and other
documents and instruments prepared or entered into from time to time;
     (ii) All reasonable costs and expenses of the Lender (including without
limitation the reasonable fees and disbursements of the Lender’s counsel) in
connection with (A) the enforcement of this Agreement and the other Loan
Documents arising pursuant to an Event of Default, and (B) defending or
prosecuting any actions, suits or proceedings relating to any of the Loan
Documents.
All of such costs and expenses shall be payable by the Borrower to the Lender
upon demand or as otherwise agreed upon by the Lender and the Borrower, and
shall constitute Obligations under this Agreement. The Borrower further agrees
to pay, and save the Lender harmless from any and all liability for, any stamp
or other taxes (other than taxes on the Lender’s income or gross

- 35 -



--------------------------------------------------------------------------------



 



revenues or capital stock taxes) which may be payable with respect to the
execution or delivery of this Agreement or the issuance of the Notes. The
Borrower’s obligation to pay such costs and expenses shall survive the
termination of this Agreement and the repayment of the Obligations.
     10.3 Notices.
10.3a Notice to the Loan Parties. All notices required to be delivered to any
Loan Party pursuant to this Agreement shall be in writing and shall be sent to
the following addresses or numbers, as appropriate, by hand delivery, recognized
national overnight courier service with all charges prepaid, telegram,
telecopier or by United States certified mail, postage prepaid:
Orwell Natural Gas Company
8500 Station Street, Suite 113
Mentor, OH 44060
Attn: Richard M. Osborne
Telecopier No.: (440) 255-8645
with a copy to:
Dworken & Bernstein, Co., LPA
60 South Park Place
Painesville, OH 44077
Attn: Melvyn E. Resnick
Telecopier No.: (440) 352-4969
10.3b Notice to the Lender. All notices required to be delivered to the Lender
pursuant to this Agreement shall be in writing and shall be sent to the
following addresses or numbers, as appropriate, by hand delivery, recognized
national overnight courier service with all charges prepaid, telegram,
telecopier or by United States certified mail, postage prepaid:
The Huntington National Bank
Centre City Tower, Suite 1000
650 Smithfield Street
Pittsburgh, PA 15222
Attn: Bruce G. Shearer
Telecopier No.: (412) 667-6443
with a copy to:

- 36 -



--------------------------------------------------------------------------------



 



Buchanan Ingersoll & Rooney PC
One Oxford Centre
301 Grant Street, 20th Floor
Pittsburgh, PA 15219
Attn: Thomas Galey
Telecopier No.: (412) 562-1041
10.3c Effectiveness of Notices. All such notices shall be deemed to have been
given on the date of receipt by the addressee (or, if the date of receipt is not
a Business Day, on the first Business Day after the date of receipt), as
evidenced by (i) a receipt executed by the addressee (or a responsible person in
his or her office) or the records of the Person delivering such communication or
a notice to the effect that such addressee refused to claim or accept such
communication, if sent by messenger, U.S. mail or express delivery service, or
(ii) a receipt generated by the Sender’s telecopier showing that such
communication was sent to the appropriate number on a specified date, if sent by
telecopier. The Loan Parties and the Lender may each change the address for
service of notice upon it by a notice in writing to the other parties hereto.
     10.4 Successors, Assigns and Participations.
10.4a Successors and Assigns. This Agreement shall be binding upon Loan Parties
and the Lender, and their respective successors and assigns, and shall insure to
the benefit of Loan Parties and the Lender and the successors and assigns of the
Lender. The foregoing sentence notwithstanding, the Loan Parties shall not
assign or transfer their respective rights or duties hereunder. Each assignment
by the Lender (i) shall be in a minimum amount of $1,000,000; (ii) shall be
allocated pro rata among the Line of Credit Loans, the Term Loan and the Letters
of Credit; and (iii) shall be evidenced in a manner in form and substance
satisfactory to the Lender.
10.4b Participations. The Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time sell, to one
or more participants, participating interests in any Line of Credit Loan, the
Term Note, or the Letters of Credit owing to the Lender, the interest of the
Lender in any Line of Credit Note, Term Note, or the Letters of Credit held by
the Lender, or any other interest of the Lender hereunder. In the event of any
such sale by the Lender of participating interests to a participant, the
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, the Lender shall remain solely responsible for the
performance thereof, and the Lender shall remain the holder of any such Line of
Credit Note, Term Note, or the Letters of Credit for all purposes under this
Agreement (including voting rights hereunder).
     10.5 Severability.
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.

- 37 -



--------------------------------------------------------------------------------



 



     10.6 Survival.
          All representations, warranties, covenants and agreements of Loan
Parties contained herein in the Notes or in the other Loan Documents or made in
writing in connection herewith or therewith shall survive the issuance of the
Notes and shall continue in full force and effect so long as the Borrower may
borrow hereunder and so long thereafter until payment in full of all the Notes
and the Obligations.
     10.7 Governing Law.
          This Agreement, each Note and each other Loan Document shall be a
contract made under, governed by and construed in accordance with the laws of
the State of Ohio without reference to the provision thereof regarding conflicts
of law except where such law is superseded by applicable Federal law.
     10.8 Non-Business Days.
          Except as otherwise specifically required pursuant to the terms of
this Agreement, whenever any payment hereunder or under the Notes is due and
payable on a day which is not a Business Day, such payment may be made on the
next succeeding Business Day, and such extension of time shall in each such case
be included in computing interest in connection with such payment.
     10.9 Integration.
          This Agreement constitutes the entire agreement between the parties
relating to this financing transaction and it supersedes all prior
understandings and agreements, whether written or oral, between the parties
hereto concerning the subject matter of this Agreement.
     10.10 Headings.
          Article, Section and other headings used in this Agreement are
intended for convenience only and shall not affect the meaning or construction
of this Agreement.
     10.11 Forum.
          The parties hereto agree that any action or proceeding arising out of
or relating to this Agreement, the Notes or the other Loan Documents may be
commenced in the Court of Common Pleas of Lake County, Ohio, or in the District
Court of the United States for the Northern District of Ohio and each party
agrees that a summons and complaint commencing an action or proceeding in either
of such courts shall be properly served and shall confer personal jurisdiction
if served personally or by certified mail to the party at its respective address
set forth in Section 10.3, or as otherwise provided under the laws of the State
of Ohio. Further, the parties hereby specifically consent to the non-exclusive
personal jurisdiction of the Court of Common Pleas of Lake County, Ohio, and the
District Court of the United States for the Northern District of Ohio, and waive
and hereby acknowledge that the parties are estopped from raising any claim that
any such court lacks personal jurisdiction over such party so as to prohibit
either such court

- 38 -



--------------------------------------------------------------------------------



 



from adjudicating any issues raised in a complaint filed with any such court
against the Borrower, the Lender concerning this Agreement.
     10.12 Waiver of Jury Trial.
          Each of the Loan Parties, and the Lender hereby knowingly, voluntarily
and intentionally waives any rights they may have to a trial by jury in respect
of any litigation based hereon, or arising out of, under, or in connection with,
this Agreement or any other Loan Document, or any course of conduct, course of
dealing, statements (whether verbal or written) or actions of the Loan Parties
and the Lender relating hereto or thereto. Each Loan Party acknowledges and
agrees that it has received full and sufficient consideration for this provision
(and each other provision of each other Loan Document to which it is a party)
and that this provision is a material inducement for the Lender, the Lender to
enter into this Agreement and each such other Loan Document.
     10.13 Counterparts.
          This Agreement and any amendment, modification, extension or renewal
hereto or hereof may be executed in several counterparts and by each party on a
separate counterpart, each of which, when so executed and delivered, shall be an
original, but all of which together shall constitute but one and the same
instrument. In proving this Agreement or any amendment, modification, extension
or renewal, it shall not be necessary to produce or account for more than one
such counterpart signed by the other party against whom enforcement is sought.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 39 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Agreement to be executed by their respective duly
Authorized Officers as of the date first above written.

             
 
      BORROWER:    
 
           
WITNESS/ATTEST:
      ORWELL NATURAL GAS COMPANY.    
 
            By:
/s/ Thomas J. Smith
      By:
/s/ Richard M. Osborne
  (Seal)
 
           
Name: Thomas J. Smith
Title:   President and COO
     
Name: Richard M. Osborne
Title:   Chairman and CEO
   
 
           
 
      GUARANTORS:    
 
           
WITNESS/ATTEST:
      ONG MARKETING, INC.    
 
            By:
/s/ Thomas J. Smith
      By:
/s/ Richard M. Osborne
  (Seal)
 
           
Name: Thomas J. Smith
Title:   President and COO
     
Name: Richard M. Osborne
Title:   Chairman and CEO
   
 
           
WITNESS/ATTEST:
      LIGHTNING PIPELINE COMPANY, INC.    
 
            By:
/s/ Thomas J. Smith
      By:
/s/ Richard M. Osborne
  (Seal)
 
           
Name: Thomas J. Smith
Title:   President and COO
     
Name: Richard M. Osborne
Title:   Chairman and CEO
   

- 40 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]

             
WITNESS/ATTEST:
      LIGHTNING PIPELINE COMPANY II, INC.    
 
            By:
/s/ Thomas J. Smith
      By:
/s/ Richard M. Osborne
  (Seal)
 
           
Name: Thomas J. Smith
Title: President and COO
     
Name: Richard M. Osborne
Title: Chairman and CEO
   
 
           
/s/ Thomas J. Smith
     
/s/ Richard M. Osborne
   
 
     
 
   
 
     
RICHARD M. OSBORNE
   
 
           
 
      LENDER:    
 
           
 
      THE HUNTINGTON NATIONAL BANK    
 
           
 
      By:
/s/ Bruce G. Shearer
   
 
           
 
     
Name: Bruce G. Shearer
Title: Senior Vice President
   

- 41 -